Citation Nr: 1341043	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 10 percent for a right hip strain with bursitis and tendonitis.

2.  Entitlement to an initial increased disability rating in excess of 10 percent for a left hip strain with bursitis and tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that established service connection for a left and right hip disability, and assigned a 10 percent disability evaluation for both disorders.  The Veteran filed a notice of disagreement with these ratings and subsequently perfected an appeal.

The Veteran was afforded a personal hearing before a decision review officer in November 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

This case was remanded by the Board in February 2011 for additional development; it is again before the Board for further appellate review.


FINDINGS OF FACT

The Veteran's left and right hip disabilities are manifested by abduction limited to, at worst, 35 degrees, with pain, weakness, and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected right hip strain with bursitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5253 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected left hip strain with bursitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service medical records have been associated with the claims file. 

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish the claim for an increased initial rating, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in February 2011 in order to obtain the Veteran's records from the Social Security Administration (SSA), to obtain additional, current VA medical records, and to provide the Veteran with a VA examination to determine the current nature and severity of his bilateral hip disabilities.  The Veteran's SSA records were obtained and associated with the claims file, and his VA medical records were obtained and are included in the claims file and Virtual VA.  In addition, the Veteran was provided with a VA examination in March 2011, with an addendum opinion provided in November 2011.  The Board appreciates the Veteran's contentions that there were problems with this examination; however, after reviewing his statements and the examination report, the Board has concluded that, for rating purposes, the VA examination was adequate because it provides the information needed to rate the Veteran's disability under the criteria as provided in the Diagnostic Codes relating to disabilities of the thigh and hip, and because the report includes the Veteran's pertinent medical history, his lay assertions and current complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating - laws and regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran is service-connected for bursitis of the left and right hip under Diagnostic Codes 5019 and 5253.  Diagnostic Code 5019 provides that bursitis is 'rated on limitation of motion of the affected parts, as arthritis, degenerative.' Diagnostic Code 5003 [Arthritis, degenerative] provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion.  In this case, however, there is no x-ray or other radiographic evidence of arthritis manifested by the Veteran's service-connected left hip.  When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In this case, the Veteran is currently assigned 10 percent disability ratings pursuant to Diagnostic Code 5253 which pertains to thigh impairment due to limitation of motion.  Diagnostic Code 5253 provides a 10 percent disability rating for limitation of rotation shown by inability to toe-out more than 15 degrees; a 10 percent disability for limitation of adduction shown by inability to cross legs; and, a schedular maximum disability rating of 20 percent with evidence of abduction lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5253.

At his hearings, the Veteran indicated that he had daily pain in his hips upon most movements.

A November 2008 VA medical record shows that the Veteran heard a popping noise in his right hip as he was getting into his car.  He had pain which resolved.  The examiner noted a normal right hip examination, but that an abduction examination was not performed.

A December 2008 VA joints examination report shows that the Veteran reported snapping and popping in his hips, but no buckling or giving way of the hips.  Prolonged sitting or walking aggravated his hips and would cause flare-ups.  Flare-ups occurred on a weekly basis, and would last hours up to a day of moderate severity.  Upon examination, for both sides, range of motion of the hips was flexion to 95 degrees, with pain beginning at 90 degrees, extension to 25 degrees, with pain beginning at 20 degrees, abduction to 35 degrees, with pain beginning at 30 degrees, adduction to 25 degrees, with pain beginning at 20 degrees, external rotation to 50 degrees, with pain beginning at 40 degrees, and internal rotation to 35 degrees, with pain beginning at 30 degrees.  The Veteran was able to cross each leg over the other for a short period of time, with pain and tenderness and was able to toe out more than 15 degrees on both sides.  The examiner noted that X-rays of the hips performed in November and December 2008 were normal.  The diagnosis was bilateral hip strain with bursitis and tendinitis.  

At a December 2009 VA examination, the examiner noted that the Veteran had an antlagic gait, with poor propulsion, but that there was no other evidence of abnormal weight bearing.  There was no joint ankylosis.  Upon examination, flexion was from 0 to 80 degrees, abduction was to 40 degrees, external rotation was to 60 degrees, internal rotation was to 30 degrees, apparently for both hips.  The examiner noted that the Deluca examination consisted of three additional exercises and resulted in moderate pain, mild to moderate weakness and fatigue, but no incoordination.  The examiner found that he could not determine additional limitation following repetitive use during a flare-up, as this would require speculation, but that the Veteran did not have any additional limitation following repetitive movements during the examination.  The examiner diagnosed bursitis in both hips.

An October 2010 VA medical record shows that the Veteran's right hip joint and pelvis were normal.  The examiner noted that his pain was likely coming from the bursa sac outside the joint. 

A March 2011 VA examination report shows that the Veteran reported bilateral hip pain, stiffness and weakness.  Flare-ups occur with activity and last up to an hour.  During these times, the Veteran avoids any activities.  Upon examination, in the right hip, flexion was to 70 degrees, abduction was to 40 degrees, external rotation was to 50 degrees, internal rotation was to 5 degrees, and posterior extension was to 30 degrees.  The examiner noted that the Deluca examination consisted of four additional exercises to 75 degrees flexion each time with mild to moderate pain and fatigue, but with no incoordination.  For the left hip, flexion was to 70 degrees, abduction was to 35 degrees, external rotation was to 50 degrees, internal rotation was to 5 degrees, and posterior extension was to 30 degrees.  The Deluca examination consisted of four additional exercises to the above-mentioned limits, with mild to moderate pain, weakness and fatigue, but with no incoordination.  The examiner noted that the major functional impact was weakness with repetitive use.  The examiner noted that he could not determine additional limitation following repetitive use during flare-ups as this would be speculation, but he did not have additional limitation following repetitive use today.  The examiner noted that the Veteran's past X-rays of his hips were normal, and a bone scan in October 2009 did not show any evidence increased uptake around his hips.  

A November 2011 addendum to the March 2011 examination shows that adduction was performed in both hips to 15 degrees.  The Veteran had mild 
to moderate pain and difficulty in performing the movement.  Upon three repetitions, the Veteran could adduct his hip to 15 degrees each time.  In addition, the examiner noted that he had difficulty crossing both legs, and that, typically, the Veteran did not do so, as he would only cross the ankles, because both hips are too painful to cross in the normal sense. 

The Board finds that, based upon the evidence of record, the Veteran's service-connected left and right hip disabilities do not warrant disability ratings in excess of 10 percent under Diagnostic Code 5253.  In order to warrant a higher disability rating, the evidence would need to reflect that abduction was lost beyond 10 degrees.  However, at most, his abduction was limited to 35 degrees, with pain at 30 degrees.  Pain did not limit his function beyond 30 degrees.  Mitchell.  The VA examiner noted that he had weakness and fatigue, as well, but that these did not limit function on repetitive movements.  As such, a higher disability rating is not warranted under Diagnostic Code 5253. 

The Board has considered rating the Veteran's service-connected right and left hip disabilities under other Diagnostic Codes in order to provide the Veteran with the most beneficial rating.  Hip disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2013). 

Diagnostic Code 5250 provides disability ratings for ankylosis of the hip. In this case, there is no evidence of ankylosis.  In fact, in December 2009, the VA examiner specifically noted that the Veteran had no joint ankylosis.  Thus, Diagnostic Code 5250 is not for application.

Diagnostic Code 5252 provides for disability ratings for limitation of flexion of the thigh.  In order to receive a 20 percent disability rating, the evidence would need to show that right or left hip flexion was limited to 30 degrees.  However, in this case, the Veteran's right and left hip flexion was limited to, at most, 70 degrees at the March 2011 VA examination.  Thus, a higher rating pursuant to Diagnostic Code 5252 is not warranted even taking into consideration factors such as pain, weakness, incoordination, and excess fatigability on use.  As flexion of either hip was not limited to more than 70 degrees, a compensable, or higher, rating is not warranted under these criteria.

Diagnostic Code 5254 provides for evidence of a flail joint of the hip. However, the medical evidence of record does not show that the Veteran has had this disability.  No examiner has diagnosed the Veteran with a right or left hip flail joint.  Thus, Diagnostic Code 5254 is not for application. 

Finally, Diagnostic Code 5255 provides disability for impairment of the femur.  In this case, the medical evidence of record does not show that the Veteran's right or left hip disability involves impairment of the femur, and the Veteran has not contended that his hip disabilities involve impairment of the femur.  Thus, Diagnostic Code 5255 is not for application.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  

The Board finds here that neither the first nor second Thun element is satisfied.  The Veteran's service-connected right and left hip disabilities are manifested by signs and symptoms such as pain, weakness, and fatigue.  (See, e.g., December 2009 VA examination report).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the hip and thigh provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5253.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right and left hip disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right and left hip disabilities have resulted in any hospitalizations.  With regard to his employment, the Board notes here that the Veteran is in receipt of a total disability rating based upon individual unemployability (TDIU), granted effective March 1, 2002, and based on his service-connected disabilities of his wrists, knees, shoulders and cervical spine.  Therefore, as the Veteran has not been employed (and has been in receipt of a TDIU) throughout the appeals period, a finding that the Veteran's service-connected right and left hip disabilities cause interference with his employment is not appropriate in this case.  The Board finds, therefore, that the Veteran's service-connected right and left hip disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


